UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 30, 2013 SOUND FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 001-35633 45-5188530 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2005 5th Avenue, Second Floor, Seattle, Washington (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(206) 448-0884 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 30, 2012, Sound Financial Bancorp, Inc. issued a press release announcing financial results for the year ending December 31, 2012.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits (d)The following exhibit is filed as part of this report: Exhibit 99.1Press Release Dated January 30, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SOUND FINANCIAL BANCORP, INC. Date: January 31, 2013 By: /s/ Laura Lee Stewart Laura Lee Stewart President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press Release Dated January 30, 2013.
